Pee Curiam.
It having been discovered by this court, after the judgments in the above-stated cases, dated December 12, 1916, had been rendered and duly entered upon the minutes of the court, and after the x-emittiturs therein had been duly transmitted .to the trial court, but before the same were filed in the trial court, that the judgments were inadvertently rendered, this court upon its own motion recalled the remittiturs, and they were returned to this court without having been filed in the trial court. It is now ordered that the judgments rendered in the cases as above mentioned be vacated and set aside. See Maddox v. Bramlett, 84 Ga. 89 (11 S. E. 129). This case differs from Seaboard Air-Line Railway v. Jones, 119 Ga. 907 (47 S. E. 320), in which the court declined to entertain a motion for a rehearing where the judgment ivas not rendered by inadvertence and the remittitur had been filed in the trial court.

All the Justices concur, except Fish, O. J., absent.